FILED
                             NOT FOR PUBLICATION                              DEC 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SATINDER SINGH,                                   No. 07-74974

               Petitioner,                        Agency No. A072-135-065

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Satinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. We have jurisdiction under

governed by 8 U.S.C. § 1252. We review for substantial evidence factual findings,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008), and we deny the petition

for review.

      Singh does not raise any argument that he suffered past persecution, see

Martinez-Serrano v. Holder, 94 F.3d 1256, 1259-1260 (9th Cir. 1996), but

contends he has a well-founded fear of persecution based on having witnessed a

riot from his roof-top in 1984, and based on the harm his father suffered after

Singh left India. Substantial evidence supports the agency’s finding that Singh has

not established a well-founded fear of persecution. See Nagoulko v. INS, 333 F.3d

1012, 1018 (9th Cir. 2003); see also Molina-Estrada v. INS, 293 F.3d 1089, 1096

(9th Cir. 2002) (“[T]he IJ and the BIA are entitled to rely on all relevant evidence

in the record, including a State Department report, in considering whether the

petitioner has demonstrated that there is good reason to fear future persecution”).

      PETITION FOR REVIEW DENIED.




                                          2                                       07-74974